         Case 1:18-cv-02929-RBW Document 74 Filed 09/24/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,             )
                                    )                  Case No. 18-cv-2929 (RBW)
               Plaintiffs,          )
                                    )
       v.                           )
                                    )
ALEX M. AZAR II, in his official    )
capacity as Secretary of Health and )
Human Services,                     )
                                    )
               Defendant.           )
____________________________________)

                       CAROL LEWIS AND DOUGLAS SARGENT’S
                        NOTICE OF SUBSEQUENT AUTHORITY
       Plaintiffs file this notice of subsequent authority to bring to the Court’s attention decisions

by the United States Court of Appeals for the Second Circuit and the United States District Court

for the Northern District of California. Both decisions are directly relevant to the issues pending

before this Court. For the Court’s convenience, Plaintiffs attach copies of the decisions.

       On September 23, 2020, the United States Court of Appeals for the Second Circuit issued

a decision in Bloom v. Azar, 18-2390. See Exhibit A. In Bloom, the Secretary alleged that the

District Court lacked jurisdiction to consider some of Dr. Bloom’s claims because, considered

individually, they did not meet the amount in controversy required. Dr. Bloom alleged that

jurisdiction is determined by adding up all the claims in a case (i.e., “aggregating them”) and

comparing the total to the amount in controversy. While the District Court in Bloom initially

dismissed two of Dr. Bloom’s three claims for not individually meeting the amount in controversy,

the Second Circuit reversed that decision confirming that Dr. Bloom’s position – that he was

entitled to aggregate his claims to meet the amount of controversy requirement for District Court

appeal of the Secretary’s denial – was the correct one.



                                                  1
         Case 1:18-cv-02929-RBW Document 74 Filed 09/24/20 Page 2 of 3




       The identical issues raised in Bloom are present in this case. That is, the Secretary asserts

that Mr. Sargent’s claims should be dismissed because, considered individually, they do not meet

the amount in controversy threshold. See Dkt. Nos. 22, 30, 32. Mr. Sargent has opposed the

Secretary’s motion on the same grounds asserted in Bloom. In addition to raising this topic in its

motion to dismiss briefing, the Secretary raised the same issue in the class certification briefing

and Mr. Sargent opposed on the same grounds. See Dkt. Nos. 65 (at 12-15) and 67 (at 24-25).

Given that the identical issues are at stake, the decision of the Second Circuit may be instructive.

       On September 22, 2020, the United States District Court for the Northern District of

California issued a decision in Zieroth v. Azar, Case No. 20-cv-172 (Chesney, J.). See Exhibit B.

While Plaintiffs are not in agreement with all aspects of this decision (particularly as it relates to

notice and comment), Zieroth represents the fourth District Court to reject the Secretary’s position

and hold that a CGM is “durable medical equipment” and a covered Medicare benefit. In this case,

all of the proposed class members’ claims (including Ms. Lewis’ and Mr. Sargent’s) are founded

on the same grounds and Plaintiffs’ request to file a similar motion for summary judgment has

been the subject of Docket Nos. 50, 60, 72 and 73.




                                                  2
        Case 1:18-cv-02929-RBW Document 74 Filed 09/24/20 Page 3 of 3




Dated: September 24, 2020                 Respectfully submitted,

                                          /s/Jeffrey Blumenfeld
                                          D.C. Bar No. 181768
                                          LOWENSTEIN SANDLER LLP
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Telephone: (202) 753-3800
                                          Facsimile: (202) 753-3838
                                          jblumenfeld@lowenstein.com

                                                     and

                                          PARRISH LAW OFFICES
                                          James C. Pistorino
                                          788 Washington Road
                                          Pittsburgh, PA 15228
                                          Telephone: (412) 561-6250
                                          Facsimile: (412) 561-6253
                                          james@dparrishlaw.com

                                          Attorneys for Plaintiffs




                                      3
